       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001         03 MDL 1570 (GBD)(SN)
                                                      ECF Case


This document relates to:

Audrey Ades, et al. v. Islamic Republic ofIran, No. 1:18-cv-07306 (GBD)(SN)


            MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO
                        AMEND TO CORRECT ERRORS

           Plaintiffs by undersigned counsel submit this Memorandum of Law in Support of Motion

for Leave to Amend to Correct Errors, and say:

                                           BACKGROUND

           Plaintiffs are comprised of personal representatives and eligible family members of

individuals killed in the terrorist attacks against the United States on September 11, 2001 (the

"September 11th Attacks"). The only defendant in this case is Iran. On August 13, 2018,

plaintiffs commenced suit against Iran by the filing of a Complaint. ECF 1. Iran was served on

September 17, 2018 pursuant to 1608(a)(4). ECF 19. Iran failed to serve an answer or otherwise

file a responsive pleading within sixty (60) days after service, and the Clerk issued a Certificate

of Default on February 28, 2019. ECF 34. Plaintiffs have not yet applied for either a finding of

liability or a judgment on damages.

           Plaintiffs' counsel conducted extensive quality control before filing and has continued its

quality control process after filing the Complaint, during which time it has continued to obtain

additional information from clients and family members of clients to complete its files. In so

doing, counsel has determined that certain minor errors were contained in the Complaint filed in

the above-referenced matter, such as name misspellings, incorrect states of residence, and certain



docs- I 00 I 07668.1
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 2 of 10



plaintiffs were incorrectly identified with respect to their relationship to the individual who died

in the September 11th Attacks (e.g., a sibling of the victim incorrectly identified as a child).

None of the corrections constitute substantial changes that would potentially warrant additional

service of an amended pleading on Iran.

                      Through the instant Motion, Plaintiffs seek to correct such errors before

proceeding to default judgment so as to ensure the record is accurate. None ofthe modifications

requested herein affect the substantive claims or relief sought. No new claims are asserted, and

no additional plaintiffs have been added. Moreover, because the changes are insubstantial, no

additional service on Iran is required.

                                                ARGUMENT

I.        LEGAL STANDARD

                      The Federal Rules of Civil Procedure make clear that leave to amend the

complaint should be "freely given when justice so requires." Fed. R. Civ. P. 15(a). "This

'permissive standard ... is consistent with [the] strong preference for resolving disputes on the

merits."' Media Glow Dig., LLC v. Panasonic Corp. ofN. Am., 2018 U.S. Dist. LEXIS 207922,

at *12 (S.D.N.Y. Dec. 10, 2018) quoting Loreley Fin. (Jersey) No.3 Ltd. v. Wells Fargo Sec.,

LLC, 797 F.3d at 190. Leave to amend should only be denied in "instances offutility, undue

delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party." Burch v. Pioneer Credit

Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008). It is well settled that "[d]istrict courts are

vested with broad discretion to grant a party leave to amend the pleadings." Ruggles v.

Wellpoint, Inc., 687 F. Supp. 2d 30, 33 (N.D.N.Y. 2009).


II.       PLAINTIFF'S SHOULD BE PERMITTED TO AMEND THE PLEADINGS


                                                       2
docs-! 00 I 07668.1
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 3 of 10



          A.               Plaintiffs' Request for Leave to Amend Should Be Granted Under the
                           Permissive Standard Set Forth In Rule 15(a).

          Here, Plaintiffs only seek to correct what can best be characterized as typographical

errors. There are no new claims asserted or any change in the substantive relief sought. Instead,

the record will be made to accurately reflect the names, states of residence, and other data of

each of the Plaintiffs. Such proposed amendments, as specifically itemized below, clearly do not

constitute "instances of futility, undue delay, bad faith or dilatory motive, repeated failure to cure

deficiencies by amendments previously allowed, or undue prejudice to the non-moving party"

and, therefore, should be permitted. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126

(2d Cir. 2008).


                      1.       Plaintiff Name Corrections:

          The following Plaintiffs' names were misspelled or should have had a more specific

Personal Representative designation:


 1.     1: 18-cv-07306                   Gardini, Margaret            Frawley-Gardini, Margaret
                                                                      Weiner, Rachel Dana Aron,
                                                                      individually, as surviving spouse of
                                                                      Joshua Aron, and as the Personal
                                                                      Representative of the Estate of Joshua
 2.     I: 18-cv-07306                   Weiner, Rachel Dana Aron
                                                                      Aron, deceased, and on behalf of all
                                                                      survivors and all legally entitled
                                                                      beneficiaries and family members of
                                                                      Joshua Aron
                                                                      Calabro, Francine, as the Personal
                                                                      Representative of the Estate of
                                                                      Salvatore B. Calabro, deceased, and on
 3.     1: 18-cv-07306                   Francine Calabro
                                                                      behalf of all survivors and all legally
                                                                      entitled beneficiaries and family
                                                                      members of Salvatore B. Calabro
                                                                      Callahan, Angela, individually, as
                                                                      surviving spouse of Francis J.
                                                                      Callahan, and as the Personal
                                                                      Representative of the Estate of Francis
 4.     1: 18-cv-07306                   Callahan, Angela
                                                                      J. Callahan, deceased, and on behalf of
                                                                      all survivors and all legally entitled
                                                                      beneficiaries and family members of
                                                                      Francis J. Callahan


                                                             3
docs-! 00 I 07668.1
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 4 of 10




                                                       Camaj, Katrina, individually, as
                                                       surviving spouse ofRoko Camaj, and
                                                       as the Personal Representative of the
 5.     1: 18-cv-07306    Camaj, Katrina               Estate of Roko Camaj, deceased, and
                                                       on behalf of all survivors and all
                                                       legally entitled beneficiaries and family
                                                       members of Roko Cam
                                                       Carter-Perry, Freddye Jean, as the
                                                       Personal Representative of the Estate
                                                       of Angelene C. Carter, deceased, and
 6.     1: 18-cv-073 06   Perry, Freddye Jean-Carter
                                                       on behalf of all survivors and all
                                                       legally entitled beneficiaries and family
                                                       members of               C. Carter
                                                       Cascio, Evan, as the Personal
                                                       Representative of the Estate of Paul R.
                                                       Cascio, deceased, and on behalf of all
 7.     1: 18-cv-07306    Cascio, Evan
                                                       survivors and all legally entitled
                                                       beneficiaries and family members of
                                                       Paul R. Cascio
                                                       Dataram, Mahadai, individually, as
                                                       surviving parent of Annette A.
                                                       Dataram, and as the Personal
                                                       Representative of the Estate of Annette
 8.     1: 18-cv-07306    Dataram, Mahadai
                                                       A. Dataram, deceased, and on behalf of
                                                       all survivors and all legally entitled
                                                       beneficiaries and family members of
                                                       Annette A. Dataram
                                                       DeRubbio, Lorraine D., individually,
                                                       as surviving spouse of David P.
                                                       DeRubbio, and as the Personal
                                                       Representative of the Estate of David
 9.     1: 18-cv-07306    DeRubbio, Lorraine D.
                                                       P. DeRubbio, deceased, and on behalf
                                                       of all survivors and all legally entitled
                                                       beneficiaries and family members of
                                                       David P. DeRubbio
                                                       Desperito-Filiberto, Laura, as the
                                                       Personal Representative ofthe Estate
                                                       of Andrew Desperito, deceased, and on
 10.    I: 18-cv-07306    Desperito-Filiberto, Laura
                                                       behalf of all survivors and all legally
                                                       entitled beneficiaries and family
                                                       members of Andrew
                                                       Fox-Breland, Allison, individually, as
                                                       surviving child ofVirgina E. Fox, and
                                                       as the Personal Representative of the
 II.    1: 18-cv-07306    Fox-Breland, Allison         Estate ofVirgina E. Fox, deceased, and
                                                       on behalf of all survivors and all
                                                       legally entitled beneficiaries and family
                                                       members ofv·          E. Fox
                                                       Ades, Audrey, as the Personal
                                                       Representative of the Estate of Paul
                                                       Friedman, deceased, and on behalf of
 12.    I: 18-cv-07306    Ades, Audrey
                                                       all survivors and all legally entitled
                                                       beneficiaries and family members of
                                                       Paul Friedman


                                              4
docs- I00 I 07668.1
        Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 5 of 10




                                                    Grijalvo, Nenita, individually, as
                                                    surviving spouse of Ramon Grijalvo,
                                                    and as the Personal Representative of
                                                    the Estate of Ramon Grijalvo,
  13.    1: 18-cv-07306    Grijalvo, Nenita
                                                    deceased, and on behalf of all survivors
                                                    and all legally entitled beneficiaries
                                                    and family members of Ramon
                                                    Grijalvo
                                                    Gschaar, Myrta, as the Personal
                                                    Representative of the Estate of Robert
                                                    Gschaar, deceased, and on behalf of all
 14.     1: 18-cv-07306    Gschaar, Myrta
                                                    survivors and a111egally entitled
                                                    beneficiaries and family members of
                                                    Robert Gschaar
                                                    McKinzy, Gary, as the Personal
                                                    Representative of the Estate of Diane
                                                    Hale-McKinzy, deceased, and on
 15.     1: 18-cv-07306    McKinzy, Gary
                                                    behalf of all survivors and all legally
                                                    entitled beneficiaries and family
                                                    members ofDiane
                                                    Haskell, Barbara, individually, as
                                                    surviving spouse of Thomas Haskell,
                                                    and as the Personal Representative of
                                                    the Estate of Thomas Haskell,
 16.    1: 18-cv-07306     Haskell, Barbara
                                                    deceased, and on behalf of all survivors
                                                    and all legally entitled beneficiaries
                                                    and family members of Thomas
                                                    Haskell
                                                    Lyons, Jewel, as the Personal
                                                    Representative of the Estate of
                                                    Nehamon Lyons, deceased, and on
 17.    1: 18-cv-07306     Lyons, Jewel
                                                    behalf of all survivors and all legally
                                                    entitled beneficiaries and family
                                                    members ofNehamon
                                                    Milam, Jacqueline, as the Personal
                                                    Representative ofthe Estate of Major
                                                    Ronald D. Milam, deceased, and on
 18.    1: 18-cv-07306     Milam, Jacqueline
                                                    behalf of all survivors and all legally
                                                    entitled beneficiaries and family
                                                    members ofM          Ronald D. Milam
                                                    Miller, Laurie, as the Personal
                                                    Representative of the Estate of Douglas
                                                    C. Miller, deceased, and on behalf of
 19.    l: l8-cv~07306     Miller, Laurie
                                                    all survivors and all legally entitled
                                                    beneficiaries and family members of
                                                              C. Miller
                                                    Racklin, Kim, as the Personal
                                                    Representative of the Estate of John
                                                    Moran, deceased, and on behalf of all
 20.    I: 18-cv-07306     Racklin, Kim
                                                    survivors and all legally entitled
                                                    beneficiaries and family members of
                                                    John Moran




                                               5
docs- I 00 I 07668.1
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 6 of 10




                                                   Murphy, Masako, individually, as
                                                   surviving spouse of Patrick J. Murphy,
                                                   and as the Personal Representative of
                                                   the Estate of Patrick J. Murphy,
 21.    I: 18-cv-07306    Murphy, Masako
                                                   deceased, and on behalf of all survivors
                                                   and all legally entitled beneficiaries
                                                   and family members of Patrick J.

                                                   Sanay, Clara, as the Personal
                                                   Representative ofthe Estate of Hugo
                                                   Sanay, deceased, and on behalf of all
 22.    1: 18-cv-07306    Sanay, Clara
                                                   survivors and all legally entitled
                                                   beneficiaries and family members of

                                                   Seeliger, Bruce, as the Personal
                                                   Representative of the Estate of
                                                   Margaret Seeliger, deceased, and on
 23.    I: 18-cv-07306    Seeliger, Bruce
                                                   behalf of all survivors and all legally
                                                   entitled beneficiaries and family
                                                   members of M
                                                   Spitz, Susan, individually, as surviving
                                                   spouse of William Spitz, and as the
                                                   Personal Representative of the Estate
 24.    1: 18-cv-07306    Spitz, Susan             of William Spitz, deceased, and on
                                                   behalf of all survivors and all legally
                                                   entitled beneficiaries and family
                                                   members of William
                                                   Strauss, Jean ALSO KNOWN AS
                                                   Strauss, Jeannie, as the Personal
                                                   Representative ofthe Estate of Steven
 25.    1: 18-cv-07306    Strauss, Jean            Strauss, deceased, and on behalf of all
                                                   survivors and all legally entitled
                                                   beneficiaries and family members of
                                                   Steven Strauss
                                                   Sullivan, Dolores, individually, as
                                                   surviving spouse of Christopher P.
                                                   Sullivan, as the Personal
                                                   Representative of the Estate of
 26.    I: 18-cv-07306    Sullivan, Dolores
                                                   Christopher P. Sullivan, deceased, and
                                                   on behalf of all survivors and all
                                                   legally entitled beneficiaries and family
                                                   members of              er P. Sullivan
                                                   Marsella, Jill, as the Personal
                                                   Representative of the Estate of Thomas
                                                   F. Swift, deceased, and on behalf of all
 27.    I : 18-cv-07306   Marsella, Jill
                                                   survivors and all legally entitled
                                                   beneficiaries and family members of
                                                   Thomas F. Swift
                                                   Woolen, Saundra Faye, as the Personal
                                                   Representative of the Estate of Tamara
                                                   Thurman, deceased, and on behalf of
 28.    I: 18-cv-07306    Woolen, Saundra
                                                   all survivors and all legally entitled
                                                   beneficiaries and family members of
                                                   Tamara Thurman


                                              6
docs-! 00 I 07668.1
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 7 of 10




                                                                        Wallace, Charlotte, individually, as
                                                                        surviving spouse of Peter G. Wallace,
                                                                        as the Personal Representative of the
 29.      I: 18-cv-07306              Wallace, Charlotte                Estate of Peter G. Wallace, deceased,
                                                                        and on behalf of all survivors and all
                                                                        legally entitled beneficiaries and family
                                                                        members of Peter G. Wallace
                                                                        Young, Chaquita, individually, as
                                                                        surviving child of Lisa L. Young, as
                                                                        the Personal Representative of the
 30.    1: 18-cv-07306                Young, Chaquita                   Estate of Lisa L. Young, deceased, and
                                                                        on behalf of all survivors and all
                                                                        legally entitled beneficiaries and family
                                                                        members of Lisa L. Young
                                                                        Zambrana, Lillian, individually, as
                                                                        surviving parent of Edwin J. Zambrana,
                                                                        as the Personal Representative of the
                                                                        Estate of Edwin J. Zambrana,
 31.    1:18-cv-073 06                Zambrana, Lillian
                                                                        deceased, and on behalf of all survivors
                                                                        and all legally entitled beneficiaries
                                                                        and family members of Edwin J.
                                                                        Zambrana



                  ii.      Plaintiffs Whose Claim is Solely in Individual Capacity

           The following Plaintiffs have only solatium claims and are not the administrator of an

estate:




                                                               Solatium/Wrongful
 I.        I: 18-cv-07306      Depena, Maxima                                          Solatium
                                                               Death
                                                               Solatium/Wrongful
 2.        I: 18-cv-07306      Frawley, Theresa                                        Solatium
                                                               Death



                 m.        Plaintiffs' Whose Relationship to 9/11 Decedent is Incorrectly described:

           The familial relationship to the 9111 Decedent of the following Plaintiffs was incorrectly

described:




                                                           7
docs- I00 I 07668.1
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 8 of 10




 2.        1: 18-cv-07306       Frawley, Theresa                Sister/PR        Sister



                  IV.      Decedent Whose Citizenship/Nationality on 9/11 is Incorrectly
                           described:

           The Decedent's Citizenship/Nationality on 9111 of the following Decedent was

incorrectly described:




           B.          No Additional Service Is Required Because The Changes Contained In The
                       Amended Pleadings Are Insubstantial.

                       In this case, Plaintiffs properly served Iran in accordance with the Foreign

Sovereign Immunities Act and, after Iran failed to timely respond, the Clerk of Court issued a

Certificate of Default. See ECF 34. Plaintiffs now seek to make the aforementioned corrections,

which are insubstantial. It is well settled that no additional service is required under these

circumstances: "Where a plaintiff serves a complaint on a foreign state defendant under the

FSIA, the foreign state defaults, and then the plaintiff files an amended complaint, service ofthe

new complaint is only necessary if the changes are 'substantial."' Shoham v. Islamic Republic of

Iran, 922 F. Supp. 2d 44,47 (D.D.C. 2013) citing, Belkin v. Islamic Republic ofIran, 667 F.

Supp. 2d 8, 20 (D.D.C. 2009) ("Service of the original complaint was effected on all three

Defendants under 28 U.S.C. § 1608(a)(4). Plaintiff did not serve the amended complaint on

defendants. Where changes made in an amended complaint are 'not substantial,' the requirement


                                                         8
docs- I 00 I 07668.1
        Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 9 of 10



of Rule 5(a)(2) of the Federal Rules of Civil Procedure that a pleading that states a new claim for

relief against a party in default must be served on that party is not applicable."); Blais v. Islamic

Republic of Iran, 459 F. Supp. 2d 40, 46 (D.D.C. 2006) ("Even were these changes characterized

as substantive Iran, the MOIS and the IRGC had fair notice of the allegations and relief sought,

because the changes to the third amended complaint were not substantial. ... Accordingly, this

Court will not require plaintiff to serve the amended complaint."); Dammarell v. Islamic

Republic of Iran, 370 F. Supp. 2d 218,225 (D.D.C. 2005) ("[S]ection 1608 is inapplicable in the

setting where the defendant foreign state has failed to appear, and is therefore in default, and

where an amendment does not add any claims but instead clarifies existing claims.")


                        In this case, the Plaintiffs only seeks to correct typographical errors and certain

inaccuracies regarding the relationship of the Plaintiff to the September 11th decedent, or to

otherwise clarify the record. Because these changes are insubstantial, no additional service of

the amended pleadings should be required.


                                                  CONCLUSION

           The corrections requested by Plaintiffs are clerical in nature and serve to clarify the

record. They do not affect the substance of any claims made in the above-referenced action.

Moreover, the corrections are necessary to the administration of justice insomuch as not making

them will potentially affect the rights of the incorrectly identified plaintiffs to enforce and collect

on any judgment this Court enters in their favor. For the foregoing reasons, plaintiffs

respectfully request that this Court permit the proposed amendments without requiring service on

Iran.




                                                          9
docs-! 00 I 07 668. I
       Case 1:03-md-01570-GBD-SN Document 4490 Filed 04/18/19 Page 10 of 10




 Dated: April17, 2019

                                     Is/ Jerry S. Goldman

                                     ANDERSON KILL P.C.
                                     Jerry S. Goldman, Esq.
                                     Bruce E. Strong
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Tel: 212-278-1000
                                     Fax:212-278-1733
                                     Email: j goldman@andersonkill.com

                                     Arthur R. Armstrong, Esq. (pro hac vice)
                                     1760 Market Street, Suite 600
                                     Philadelphia, PA 191 03
                                     Tel: 267-216-2711
                                     Fax: 215-568-4573
                                     Email: aarmstrong@andersonkill.com

                                     Attorneys for Plaintiffs




                                       10
docs- I00 I 07668.1
